Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00707-CV

                                IN THE MATTER OF J.V.

                     From the 98th District Court, Travis County, Texas
                                  Trial Court No. J-33082
                       Honorable W. Jeanne Meurer, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 15, 2013.


                                              _____________________________
                                              Karen Angelini, Justice